AFFIRM and Opinion Filed June 16, 2022




                                        In the
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-21-00760-CV

                           CITY OF DALLAS, Appellant
                                      V.
                            LYNN PELTIER, Appellee

                  On Appeal from the County Court at Law No. 4
                              Dallas County, Texas
                      Trial Court Cause No. CC-20-04958-D

                          MEMORANDUM OPINION
                      Before Justices Carlyle, Smith, and Garcia
                             Opinion by Justice Carlyle
        The City of Dallas appeals from the trial court’s order denying its plea to the

jurisdiction. We affirm in this memorandum opinion. See TEX. R. APP. P. 47.4.

        Aaron Brewer drove a garbage truck for the City’s Department of Sanitation

Services. In July 2020, he went to pick up trash in the alley behind Lynn Peltier’s

home. According to his affidavit, “[w]hile operating the truck, [he] heard a loud

whistling sound coming from somewhere behind the cab.” Mr. Brewer stopped in

the alley next to Ms. Peltier’s property, and his affidavit described what happened

next:
      Not knowing what [the noise] was, I exited the vehicle and saw flames
      shooting out from between the cab of the truck and the trash compactor.
      I jumped back into the cab of the vehicle and turned the truck off, at
      which point the flames were already engulfing the cab. I then ran to the
      passenger’s side of the cab to grab the fire extinguisher, but was unable
      to grab it due to the rapid spread of the flames. I ran a safe distance
      from the vehicle and immediately dialed 9-1-1 and my supervisor.

      By the time I realized that the truck was on fire, I could not drive the
      vehicle out of the alley, or I would have been burned. I was unaware
      that the vehicle had any mechanical or fuel line issues at the time of the
      fire, having performed a pre-trip inspection that morning without
      incident.

      Before firefighters could extinguish the flames, the fire spread to Ms. Peltier’s

property, damaging her fence, gate, landscaping, irrigation system, and gazebo. One

of the firefighters who responded to the scene allegedly told Mr. Brewer that an

electrical failure probably caused the fire.

      Ms. Peltier sued the City under the Texas Tort Claims Act (TTCA), see TEX.

CIV. PRAC. & REM. CODE §§ 101.021, .025, initially alleging both that the City was

negligent in maintaining the truck and that its driver acted negligently. After the City

answered, Ms. Peltier amended her complaint to remove allegations of negligent

maintenance, focusing solely on Mr. Brewer’s alleged negligence. A few months

later, the City filed its plea to the jurisdiction, arguing it was immune from Ms.

Peltier’s suit because her claims were “essentially that the City was negligent in

failing to maintain its trash truck,” and “the City’s evidence conclusively establishes

that its employee, Aaron Brewer III, did not act negligently.”


                                          –2–
      With respect to its second contention, the City relied on Mr. Brewer’s affidavit

to argue that “there simply was no time after he heard the sound for him to move the

truck so as to prevent damage to Plaintiff’s property.” And, according to the City,

Mr. Brewer “acted exactly as a person of ordinary prudence would have acted under

the same or similar circumstances: he got a safe distance away from the burning

vehicle and called 9-1-1.”

      Ms. Peltier responded that she was no longer arguing the City was liable for

failing to maintain the truck. And with respect to Mr. Brewer’s negligence, she

asserted there were fact issues as to whether Mr. Brewer acted in a reasonable

manner. She pointed out that Mr. Brewer was driving the vehicle when he first

realized there might be an issue, but instead of parking the truck in a safe location,

he parked it near her house, which foreseeably caused her damages.

      The trial court continued the initial hearing on the City’s plea to allow Ms.

Peltier to conduct discovery. Both parties then submitted additional evidence for the

court’s consideration. In her supplemental response, Ms. Peltier pointed to testimony

from Mr. Brewer’s supervisor that, according to the City’s training, if a driver hears

something wrong with the truck, the driver is supposed to pull over to a safe location,

turn the engine off, grab the fire extinguisher, and then go inspect the truck to

determine the problem. Yet, Mr. Brewer did not pull over to a safe location, did not

immediately turn off the engine, and did not grab the fire extinguisher before


                                         –3–
inspecting the truck. Thus, she argued, there is a fact issue as to whether Mr. Brewer

acted negligently.

       After the re-convened hearing, the trial court denied the City’s plea, and we

review that decision de novo. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d

217, 226 (Tex. 2004). Where, as here, a plea to the jurisdiction challenges the

existence of jurisdictional facts, we must consider relevant evidence submitted by

the parties as necessary to resolve the jurisdictional issues. Id.; State v. Holland, 221

S.W.3d 639, 643 (Tex. 2007). A plea should not be granted if a fact issue is presented

as to the court’s jurisdiction. Miranda, 133 S.W.3d at 228; Holland, 221 S.W.3d at

643. When reviewing an evidence-based plea implicating the merits of the case, we

apply a standard similar to that applied in a summary judgment. Miranda, 133

S.W.3d at 228. We take as true all evidence favorable to the nonmovant, both

indulging every reasonable inference and resolving any doubts in the nonmovant’s

favor. Id.

       Trash collection is a governmental function for which municipalities are

generally immune. See TEX. CIV. PRAC. & REM. CODE § 101.0215(a)(6).

Nevertheless, immunity is waived under the TTCA to the extent a plaintiff asserts a

claim for property damage that is proximately caused by a municipal employee’s

negligence, if: (1) “the property damage . . . arises from the operation or use of a




                                          –4–
motor-driven vehicle”; and (2) “the employee would be personally liable to the

claimant according to Texas law.” TEX. CIV. PRAC. & REM. CODE § 101.021(1).

        The City contends the trial court erred by denying its plea, because its

evidence conclusively shows Ms. Peltier’s damages arose neither from Mr. Brewer’s

negligence nor his use of the City’s truck. We disagree.

        As an initial matter, we reject the City’s argument that Ms. Peltier’s claim is

actually based on negligent maintenance1 and that she cannot defeat immunity

through what it describes as artful pleading. The City’s argument ignores the fact

that Ms. Peltier’s original petition also alleged liability based on Mr. Brewer’s

conduct. The fact that Ms. Peltier later dropped her negligent maintenance

allegations does not affect her allegations concerning Mr. Brewer, which she has

consistently maintained. We reject the City’s invitation to recharacterize Ms.

Peltier’s petition amendments.

        We also reject the City’s argument that Ms. Peltier did not allege a claim

arising out of Mr. Brewer’s “operation or use of” the City’s garbage truck. Id.



    1
      The City contends it is immune from a negligent-maintenance claim, relying on cases from our sister
courts. See, e.g., Tex. Dep’t of Criminal Justice v. Pike, No. 10-19-00696-CV, 2020 WL 6326469, at *3
(Tex. App.—Waco Oct. 28, 2020, no pet.) (mem. op.); Harlingen Consol. Indep. Sch. Dist. v. Miranda, No.
13-18-00391-CV, 2019 WL 1187151, at *3 (Tex. App.—Corpus Christi–Edinburg Mar. 14, 2019, no pet.)
(mem. op.); San Antonio Indep. Sch. Dist. v. Hale, No. 04-18-00102-CV, 2018 WL 3129436, at *3 (Tex.
App.—San Antonio June 27, 2018, no pet.) (mem. op.); Tex. Juvenile Justice Dep’t v. PHI, Inc., 537 S.W.3d
707, 713 (Tex. App.—Fort Worth 2017), rev’d on other grounds, 53 S.W.3d 296 (Tex. 2019). The supreme
court, however, has declined to resolve the issue, see PHI, Inc. v. Tex. Juvenile Justice Dep’t, 593 S.W.3d
296, 306 n.2 (Tex. 2019), and we decline as well because Ms. Peltier’s live petition does not allege a
negligent-maintenance claim.
                                                   –5–
§ 101.021(1)(A). According to the City, the truck did not cause Ms. Peltier’s

damages; the fire did. And then, the City says, because Ms. Peltier acknowledged

that Mr. Brewer did not cause the fire, she cannot claim his use of the truck caused

her damages. Moreover, the City posits, to the extent Ms. Peltier contends Mr.

Brewer should have moved the truck to a safe location after discovering the fire, her

claim is impermissibly based on Mr. Brewer’s nonuse of the truck.

      The City’s argument mischaracterizes the nature of Ms. Peltier’s claim. Her

claim is not based on Mr. Brewer either causing the fire or failing to move the truck

after discovering the fire; her claim is based on Mr. Brewer negligently operating the

truck before discovering the fire. The record includes evidence Mr. Brewer’s job was

operating the truck, a vehicle that required a pre-operation inspection. We agree with

Ms. Peltier that there are fact issues as to whether Mr. Brewer’s alleged negligence

caused her damages.

      With respect to Mr. Brewer’s decision to park the truck next to Ms. Peltier’s

property, the supreme court has explained that negligently parking a vehicle can

provide a basis for immunity waiver if the negligent parking causes the plaintiff’s

damages. See PHI, Inc. v. Tex. Juvenile Justice Dep’t, 593 S.W.3d 296, 306 n.2 (Tex.

2019). Here, the record does not conclusively establish that Mr. Brewer acted

reasonably in parking the malfunctioning truck next to Ms. Peltier’s property.

Indeed, Mr. Brewer’s affidavit does not state exactly where he was when he first


                                         –6–
heard the whistle. Nor does it state how much time elapsed between when he heard

the whistle and when he exited the truck in front of Ms. Peltier’s property. Thus, the

record does not establish the City’s speculation that “there simply was no time after

[Mr. Brewer] heard the sound for him to move the truck so as to prevent damage to

Plaintiff’s property.”

      To the extent the City argues Mr. Brewer could not have foreseen that the truck

would catch fire next to Ms. Peltier’s property, his supervisor testified that, according

to the City’s training, Mr. Brewer was supposed to shut off the engine and grab the

fire extinguisher before getting out to investigate any potential malfunction. This

suggests Mr. Brewer knew or should have known there was a risk of a potential fire,

and confirms the somewhat specialized nature of operating this truck. Moreover,

although there was some evidence suggesting an electrical malfunction was

responsible for causing the fire, the City’s evidence does not establish that Mr.

Brewer’s decision to leave the engine running while investigating the source of the

malfunction, contrary to the City’s training, did not exacerbate the fire or contribute

to its spreading to Ms. Peltier’s property.

      On this record, the City’s evidence does not negate jurisdiction as a matter of

law, and we are bound to allow this case to continue to trial for a determination on

the merits.




                                          –7–
     We affirm the trial court’s order denying the City’s plea to the jurisdiction.




                                          /Cory L. Carlyle/
210760f.p05                               CORY L. CARLYLE
                                          JUSTICE




                                        –8–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

CITY OF DALLAS, Appellant                      On Appeal from the County Court at
                                               Law No. 4, Dallas County, Texas
No. 05-21-00760-CV           V.                Trial Court Cause No. CC-20-04958-
                                               D.
LYNN PELTIER, Appellee                         Opinion delivered by Justice Carlyle.
                                               Justices Smith and Garcia
                                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.


Judgment entered this 16th day of June, 2022.




                                         –9–